Judgment, Supreme Court, Bronx County, rendered December 6, 1973, convicting the defendant, upon a jury verdict, of murder and possession of a weapon as a felony, and sentencing defendant to concurrent terms of 20 years to life on the murder charge and an indeterminate period not to exceed seven years on the weapons charge, unanimously reversed, on the law, the facts and in the interest of justice, and a new trial directed. This matter was previously considered by this court upon the appeal by the codefendant, Larry Boone, wherein it was held that the prosecution’s failure to make available certain crucial exculpatory information to the defendant mandated reversal and a new trial. (People v Boone, 49 AD2d 559.) Accordingly, upon the authority of the Boone case (supra), and upon the consent of the District Attorney, tbe judgment herein is reversed and a new trial ordered. Concur—Markewich, J. P., Kupferman, Tilzer, Capozzoli and Nunez, JJ.